
	
		II
		112th CONGRESS
		1st Session
		S. 637
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2011
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a program to provide guarantees for debt
		  issued by or on behalf of State catastrophe insurance programs to assist in the
		  financial recovery from earthquakes, earthquake-induced landslides, volcanic
		  eruptions, and tsunamis.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited as the Earthquake Insurance Affordability
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings and purposes.
					Sec. 3. Definitions.
					Sec. 4. Eligible State programs.
					Sec. 5. Establishment of debt-guarantee program.
					Sec. 6. Effect of guarantee.
					Sec. 7. Assessment at time of guarantee.
					Sec. 8. Payment of losses.
					Sec. 9. Full faith and credit.
					Sec. 10. Budgetary impact; costs.
					Sec. 11. Regulations.
				
			2.Findings and
			 purposes
			(a)FindingsCongress
			 finds the following:
				(1)Major earthquakes
			 are likely in the United States. For example, the United States Geological
			 Survey predicts that there is a 99.7 percent chance that a magnitude 6.7
			 earthquake will strike in California in the next 30 years and that there is a
			 46 percent chance that a magnitude 7.5 earthquake will strike in California in
			 the next 30 years. Earthquakes can be caused by volcanic or tectonic events and
			 result in destructive shaking of the earth, fires, landslides, volcanic
			 eruptions, and tsunamis.
				(2)Despite the known
			 risk of earthquakes, relatively few homeowners have earthquake insurance. For
			 example, in California, 88 percent of homes insured for fire do not have
			 earthquake insurance. In the event of a catastrophic earthquake, the lack of
			 homeowner earthquake-insurance coverage will slow recovery, create economic
			 hardship, and increase the risk of mortgage and other credit defaults and
			 adversely affect the Nation’s banking system.
				(3)It is important
			 that States improve the affordability, availability, and quality of earthquake
			 insurance so that more homeowners will purchase coverage. For example,
			 California has created the California Earthquake Authority to provide
			 earthquake insurance to homeowners through private-sector insurers.
				(4)It is a proper
			 role of the Federal Government to help prepare and protect its citizens from
			 catastrophes such as earthquakes and to facilitate consumer protection, victim
			 assistance, and individual and community recovery, including financial
			 recovery.
				(b)PurposesThe
			 purposes of this Act are to establish a program—
				(1)to promote the
			 availability of private capital to provide liquidity and capacity to State
			 earthquake insurance programs; and
				(2)to expedite the
			 payment of claims under State earthquake insurance programs and better assist
			 the financial recovery from significant earthquakes by authorizing the
			 Secretary of the Treasury to guarantee debt for such purposes.
				3.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Commitment to
			 guaranteeThe term commitment to guarantee means a
			 commitment to make debt guarantees to an eligible State program pursuant to
			 section 5.
			(2)Eligible State
			 programThe term eligible State program means a
			 State program that, pursuant to section 4, is eligible to receive a debt
			 guarantee under this Act.
			(3)Insured
			 lossThe term insured loss means any loss resulting
			 from an earthquake, an earthquake-related event, or fire following an
			 earthquake that is determined by an eligible State program as being covered by
			 insurance made available under that eligible State program.
			(4)Qualifying
			 assetsThe term qualifying assets means the
			 policyholder surplus of the eligible State program as stated in the most recent
			 quarterly financial statement filed by the program with the domiciliary
			 regulator of the program in the last quarter ending prior to an insured-loss
			 triggering event or events.
			(5)Residential
			 property insuranceThe term residential property
			 insurance means insurance coverage for—
				(A)individually
			 owned residential structures of not more than 4 dwelling units, individually
			 owned condominium units, or individually owned mobile homes, and their
			 contents, located in a State and used exclusively for residential purposes or a
			 tenant’s policy written to include personal contents of a residential unit
			 located in the State, but shall not include—
					(i)insurance for
			 real property or its contents used for any commercial, industrial, or business
			 purpose, except a structure of not more than 4 dwelling units rented for
			 individual residential purposes; or
					(ii)a
			 policy that does not include any of the perils insured against in a standard
			 fire policy or any earthquake policy; or
					(B)commercial
			 residential property, which includes property owned by a condominium
			 association or its members, property owned by a cooperative association, or an
			 apartment building.
				(6)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			(7)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, the Commonwealth of
			 the Northern Mariana Islands, Guam, the United States Virgin Islands, American
			 Samoa, and any other territory or possession of the United States.
			4.Eligible State
			 programs
			(a)Eligible State
			 programsA State program shall be considered an eligible State
			 program for purposes of this Act if the State program or other State entity
			 authorized to make such determinations certifies to the Secretary, in
			 accordance with the procedures established under subsection (b), that the State
			 program complies with the following requirements:
				(1)State program
			 designThe State program is established and authorized by State
			 law as an earthquake insurance program that offers residential property
			 insurance coverage for insured losses to property, contents, and additional
			 living expenses, and which is not a State program that requires insurers to
			 pool resources to provide property insurance coverage for earthquakes.
				(2)OperationThe
			 State program shall meet the following requirements:
					(A)A majority of the
			 members of the governing body of the State program shall be public officials or
			 appointed by public officials.
					(B)The State shall
			 have a financial interest in the State program.
					(C)If the State has
			 at any time appropriated amounts from the State program’s funds for any purpose
			 other than payments for losses insured under the State program, or payments
			 made in connection with any of the State program’s authorized activities, the
			 State shall have returned such amounts to the State fund, together with
			 interest on such amounts.
					(3)Tax
			 statusThe State program shall have received from the Secretary
			 (or the Secretary’s designee) a written determination, within the meaning of
			 section 6110(b) of the Internal Revenue Code of 1986, that the State program
			 either—
					(A)constitutes an
			 integral part of the State that has created it; or
					(B)is otherwise
			 exempt from Federal income taxation.
					(4)EarningsThe
			 State program may not provide for any distribution of any part of any net
			 profits of the State program to any insurer that participates in the State
			 program.
				(5)Loss prevention
			 and mitigation
					(A)Mitigation of
			 lossesThe State program shall include provisions designed to
			 encourage and support programs to mitigate losses for which the State insurance
			 program was established to provide insurance.
					(B)Operational
			 requirementsThe State program shall operate in a State
			 that—
						(i)has
			 in effect and enforces, or the appropriate local governments within the State
			 have in effect and enforce, nationally recognized building, seismic-design, and
			 safety codes and consensus-based standards; and
						(ii)has taken
			 actions to establish an insurance rate structure that takes into account
			 measures to mitigate insured losses.
						(6)Requirements
			 regarding coverageThe State program—
					(A)may not, except
			 for charges or assessments related to post-event financing or bonding, involve
			 cross-subsidization between any separate property-and-casualty insurance lines
			 offered under the State program pursuant to paragraph (1);
					(B)shall be subject
			 to a requirement under State law that for earthquake insurance coverage made
			 available under the State insurance program the premium rates charged on such
			 insurance shall be actuarially sound; and
					(C)shall make
			 available to all qualifying policyholders insurance coverage and mitigation
			 services on a basis that is not unfairly discriminatory.
					(b)Annual
			 certificationThe Secretary shall establish procedures for
			 initial certification and annual recertification as an eligible State
			 program.
			5.Establishment of
			 debt-guarantee program
			(a)Authority of
			 SecretaryThe Secretary is authorized and shall have the powers
			 and authorities necessary—
				(1)to guarantee, and
			 to enter into commitments to guarantee, holders of debt against loss of
			 principal or interest, or both, on any debt issued by eligible State programs
			 for purposes of this Act; and
				(2)to certify and
			 recertify State catastrophe insurance programs that cover earthquake peril to
			 become or remain eligible for the benefits of such a debt-guarantee
			 program.
				(b)Limit on
			 outstanding debt guaranteeThe aggregate amount of debt covered
			 by the Secretary’s guarantees and commitments to guarantee for all eligible
			 State programs outstanding at any time shall not exceed $5,000,000,000,
			 including interest.
			(c)Funding
				(1)Appropriation
			 of Federal paymentsSubject to subsection (b), there are hereby
			 appropriated, out of funds in the Treasury not otherwise appropriated, such
			 sums as may be necessary to satisfy debt guarantee commitments extended to
			 eligible State programs under this Act.
				(2)Certification
			 feeUpon certification or recertification as an eligible State
			 program under section 4(a) or 4(b), a State program shall be charged a
			 certification fee sufficient in the judgement of the Secretary at the time of
			 certification to cover—
					(A)applicable
			 administrative costs arising from each certification or recertification,
			 including all pre-certification costs and a proportional share of the costs
			 arising from the administration of the program established under this Act, but
			 in any event not to exceed one-half of 1 percent annum of the aggregate
			 principal amount of the debt for which the eligible State program is issued a
			 guarantee commitment; and
					(B)any probable
			 losses on the aggregate principal amount of the debt for which the eligible
			 State program is issued a guarantee commitment.
					(3)Rule of
			 constructionAny funds expended or obligated by the Secretary for
			 the payment of administrative expenses for conduct of the debt-guarantee
			 program authorized by this Act shall be deemed appropriated at the time of such
			 expenditure or obligation from the certification and recertification fees
			 collected pursuant to paragraph (2).
				(d)Conditions for
			 guarantee eligibilityA debt guarantee under this section may be
			 made only if the Secretary has issued a commitment to guarantee to a certified,
			 eligible State program. The commitment to guarantee shall be in force for a
			 period of 3 years from its initial issuance and may be extended by the
			 Secretary for 1 year on each annual anniversary of the issuance of the
			 commitment to guarantee. The commitment to guarantee and each extension of such
			 commitment may be issued by the Secretary only if the following requirements
			 are satisfied:
				(1)The eligible
			 State program submits to the Secretary a report setting forth, in such form and
			 including such information as the Secretary shall require, how the eligible
			 State program plans to repay guarantee-eligible debt it may incur.
				(2)Based on the
			 eligible State program’s report submitted pursuant to paragraph (1), the
			 Secretary determines there is reasonable assurance that the eligible State
			 program can meet its repayment obligation under such debt.
				(3)The eligible
			 State program enters into an agreement with the Secretary, as the Secretary
			 shall require, that the eligible State program will not use Federal funds of
			 any kind or from any Federal source (including any disaster or other financial
			 assistance, loan proceeds, and any other assistance or subsidy) to repay the
			 debt.
				(4)The commitment to
			 guarantee shall specify and require the payment of the fees for debt guarantee
			 coverage.
				(5)The maximum term
			 of the debt specified in a commitment issued under this section may not exceed
			 30 years.
				(e)Mandatory
			 assistance for eligible State programsThe Secretary shall upon
			 the request of an eligible State program and pursuant to a commitment to
			 guarantee issued under subsection (d), provide a guarantee under subsection (f)
			 for such eligible State program in the amount requested by such eligible State
			 program, subject to the limitation under subsection (f)(2).
			(f)Catastrophe
			 debt guaranteeA debt guarantee under this subsection for an
			 eligible State program shall be subject to the following requirements:
				(1)PreconditionsThe
			 eligible State program shows to the satisfaction of the Secretary that insured
			 losses to the eligible State program arising from the event or events covered
			 by the commitment to guarantee are likely to exceed 80 percent of the eligible
			 State program’s qualifying assets available to pay claims, as calculated on the
			 date of the event and based on the eligible State program’s most recent
			 quarterly financial statement filed with its domiciliary regulator.
				(2)Use of
			 fundsProceeds of debt guaranteed under this section shall be
			 used only to pay the costs of issuing debt and of securing or providing
			 claim-payment capacity for paying the insured losses and loss adjustment
			 expenses incurred by an eligible State program. Such amounts shall not be used
			 for any other purpose.
				6.Effect of
			 guaranteeThe issuance of any
			 guarantee by the Secretary under this Act shall be conclusive evidence
			 that—
			(1)the guarantee has
			 been properly obtained;
			(2)the underlying
			 debt qualified for such guarantee; and
			(3)the guarantee is
			 valid, legal, and enforceable.
			7.Assessment at
			 time of guaranteeTo extent
			 not satisfied by the fees collected under section 5(c)(2), the Secretary shall
			 charge and collect fees for each guarantee issued in amounts sufficient in the
			 judgement of the Secretary at the time of issuance of the guarantee to cover
			 applicable administrative costs and probable losses on the guaranteed
			 obligations.
		8.Payment of
			 losses
			(a)In
			 generalThe Secretary agrees to pay to the duly appointed paying
			 agent or trustee (in this section referred to as the Fiscal
			 Agent) for the eligible State program that portion of the principal and
			 interest on any debt guaranteed under this Act that shall become due to payment
			 but shall be unpaid by the eligible State program as a result of such program
			 having provided insufficient funds to the Fiscal Agent to make such payments.
			 The Secretary shall make such payments on the date such principal or interest
			 becomes due for payment or on the business day next following the day on which
			 the Secretary shall receive notice of failure on the part of the eligible State
			 program to provide sufficient funds to the Fiscal Agent to make such payments,
			 whichever is later. Upon making such payment, the Secretary shall be subrogated
			 to all the rights of the ultimate recipient of the payment. The Secretary shall
			 be entitled to recover from the eligible State program the amount of any
			 payments made pursuant to any guarantee entered into under this Act.
			(b)Role of the
			 attorney generalThe Attorney General shall take such action as
			 may be appropriate to enforce any right accruing, and to collect any and all
			 sums owing, to the United States as a result of the issuance of any guarantee
			 under this Act.
			(c)Rule of
			 constructionNothing in this section shall be construed to
			 preclude any forbearance for the benefit of the eligible State program which
			 may be agreed upon by the parties to the guaranteed debt and approved by the
			 Secretary, provided that budget authority for any resulting cost, as such term
			 is defined under the Federal Credit Reform Act of 1990, is available.
			(d)Right of the
			 SecretaryNotwithstanding any other provision of law relating to
			 the acquisition, handling, or disposal of property by the United States, the
			 Secretary shall have the right in the discretion of the Secretary to complete,
			 recondition, reconstruct, renovate, repair, maintain, operate, or sell any
			 property acquired by the Secretary pursuant to the provisions of this
			 Act.
			9.Full faith and
			 creditThe full faith and
			 credit of the United States is pledged to the payment of all guarantees issued
			 under this Act with respect to principal and interest.
		10.Budgetary
			 impact; costsFor purposes of
			 section 502(5) of the Federal Credit Reform Act of 1990, the cost of guarantees
			 to be issued under this Act shall be calculated by adjusting the discount rate
			 in section 502(5)(E) of such Act for market risk.
		11.RegulationsThe Secretary shall issue any regulations
			 necessary to carry out the debt-guarantee program established under this
			 Act.
		
